Citation Nr: 0405026	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  98-08 441A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
based upon the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran served on active duty from September 1971 to 
September 1973.  He died on May [redacted], 1997.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

Review of the veteran's death certificate reveals that he 
died while an inpatient at the Dr. Jose N. Gandara Regional 
Hospital, where he had been hospitalized for 21 days prior to 
his death.  Records reflecting his terminal hospitalization 
have not yet been obtained for review by adjudicators.  

According to private medical records contained in the file, 
the veteran was seeking treatment at the Vet Center in Ponce 
prior to his death.  These records are not available for 
review either, and should be obtained prior to further 
appellate review.

The death certificate reflects that the cause of the 
veteran's death was hepatic encephalopathy, due to alcohol 
withdrawal, chronic liver disease and metabolic acidosis.  
The veteran was service-connected for schizophrenia, rated as 
70 percent disabling at the time of his death.  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
After securing the necessary release, the 
RO should obtain all records reflecting 
the veteran's terminal hospitalization at 
the Dr. Jose N. Gandara Regional Hospital 
for inclusion in the claims file..

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran from the Ponce Vet Center which 
are not contained in his claims file for 
inclusion in the file.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.



		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


